        Case 1:21-cv-00086-BAM Document 8 Filed 02/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN RAY BRUMMETT, JR.,                         Case No. 1:21-cv-00086-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION FOR STAY OF
                                                        PROCEEDINGS AS MOOT
13           v.
                                                        (ECF No. 7)
14    LOPEZ, et al.,
                                                        ORDER DIRECTING CLERK OF COURT TO
15                       Defendants.                    UPDATE PLAINTIFF’S MAILING
                                                        ADDRESS
16

17          Plaintiff Melvin Ray Brummett (“Plaintiff”) is a state prisoner appearing pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The complaint has not yet

19   been screened.

20          Currently before the Court is Plaintiff’s motion requesting a stay and abeyance of this

21   case, filed February 5, 2021. (ECF No. 7.) In his motion, Plaintiff states that he will be out to

22   court for a resentencing hearing on February 9, 2021, and will be transported from SATF-

23   Corcoran to the Shasta County Jail in Redding, California. Plaintiff believes he will be returned

24   to SATF-Corcoran after his hearing, but in an abundance of caution requests a thirty-day stay and

25   abeyance while he is out to court. Plaintiff has provided an updated mailing address for the

26   Shasta County Jail. (Id.)

27          As noted above, the complaint has not yet been screened in this action. Therefore, there

28   are currently no pending deadlines to be stayed, and the Court finds that a stay of this action is not
                                                        1
        Case 1:21-cv-00086-BAM Document 8 Filed 02/09/21 Page 2 of 2


 1   necessary. Plaintiff is advised to inform the Court when he is returned to SATF-Corcoran by

 2   filing a notice of change of address. Plaintiff’s complaint will be screened in due course, and the

 3   Court’s screening order will be mailed to Plaintiff at his updated mailing address.

 4          Accordingly, IT IS HEREBY ORDERED as follows:

 5      1. Plaintiff’s motion for stay, (ECF No. 7), is DENIED as moot; and

 6      2. The Clerk of the Court is directed to update Plaintiff’s mailing address pursuant to the

 7          address provided in his motion for stay and serve this order at his updated mailing

 8          address:

 9                  Shasta County Jail

10                  1655 West Street

11                  Redding, California 96001

12
     IT IS SO ORDERED.
13

14      Dated:     February 9, 2021                           /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
